FILED
                             FOR PUBLICATION                       OCT 28 2013

                                                                MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS                  U.S. COURT OF APPEALS



                         FOR THE NINTH CIRCUIT


RAFAEL GONZALEZ, individually               No. 11-56360
and as successor in interest to Adolph
Anthony Sanchez Gonzalez,                   D.C. No. 2:10-cv-04660-PA-SH

            Plaintiff,
                                            ORDER
 and

F.E.V., a minor, individually and as
successor in interest to Adolph Anthony
Sanchez Gonzalez, by and through her
Guardian Ad Litem David Vasquez;
ANTOINETTE SANCHEZ,
individually and as successor in interest
to Adolph Anthony Sanchez Gonzalez,

            Plaintiffs - Appellants,

 v.

CITY OF ANAHEIM; DARON
WYATT; MATTHEW ELLIS,

            Defendants - Appellees.
                                                                               Page 2
KOZINSKI, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judge Watford did not participate in the deliberations or vote in this case.